Proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Health, dated May 11, 2006, which, after a fair hearing, affirmed a determination of the Department of Social Services of the County of Suffolk denying the application of the petitioner’s decedent for medical assistance benefits.
Adjudged that the petition is granted, on the law, with one bill of costs, the determination is annulled, and the matter is remitted to the respondent Department of Social Services of the County of Suffolk for further proceedings consistent herewith.
The petitioner failed to provide the Department of Social Services of the County of Suffolk (hereinafter DSSCS) with the necessary documentation to verify the decedent’s eligibility for medical assistance benefits for the two-month period of his hospitalization prior to his death due to difficulties in obtaining letters of administration. However, at or before the time of the fair hearing before the New York State Department of Health (hereinafter NYSDOH), the petitioner submitted the necessary documentation. Under the particular circumstances of this case, there was an insufficient basis for NYSDOH’s determination affirming DSSCS’s denial of benefits (see Matter of Taylor v Bane, 199 AD2d 1071 [1993]; Matter of Segall v D’Elia, 92 AD2d 897 [1983]). Rather, NYSDOH should have remitted the matter to DSSCS for a new determination based on the documentation submitted. Spolzino, J.P, Lifson, Florio and Dickerson, JJ., concur.